ORDER

PER CURIAM
Teresa Maurer (“Mother”) appeals from the trial court’s judgment modifying a decree of dissolution of marriage (“Modification Judgment”), inter alia, transferring legal custody from Mother to Derek Maurer (“Father”), amending child support payable from Father to Mother, entering an order of attorneys’ fees in favor of Father, and denying a child order of protection.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*814The judgment is affirmed pursuant to Rule 84.16(b).